newrlogo1.jpg [newrlogo1.jpg]


November 19, 2019




William Staples


Dear William:


We are very pleased to offer you a position with New Relic, Inc. ("Company") on
the following terms and conditions. Please let us know if you have any questions
at all about this offer. When ready to execute, please sign in the places
indicated.


        1. Position. Your employment shall be with the Company in the position
of Chief Product Officer reporting to CEO Lew Cirne. You shall devote your full
time, ability, attention, energy, and skills solely and exclusively to
performing all duties as assigned and delegated to you by the Company.


        2. Start Date. If you accept this offer, your employment with the
Company shall begin on January 31, 2020, or other such date as is mutually
agreed. You will work out of your home office in Utah and travel to support the
Company’s global operations.


        3. Compensation. In consideration for your services to the Company, you
will be paid an annual base salary of $400,000, subject to applicable state and
federal withholdings and deductions. In addition, you will be eligible for a
performance bonus, paid quarterly and targeted at 75% of your annual base salary
per year, based on individual, group, and/or corporate goals to be determined
during the first month of your employment. Your position is classified as exempt
from overtime and your salary compensates you for all hours of work.


        4. Additional Benefits.
a.Equity. In connection with your commencement of employment, we will recommend
that the Company’s Board of Directors (or its delegate) grant you equity awards
with a value of $6,000,000 pursuant to the terms of the Company’s 2014 Equity
Incentive Plan. If approved, 50% of this value will be awarded in the form of
Restricted Stock Units (“RSUs”), with the remaining value awarded in the form of
Stock Options to purchase shares of our common stock. The number of RSUs will be
determined using the average closing price of the Company’s common stock as
quoted on the New York Stock Exchange (the “NYSE”) for the 30-day calendar
period immediately preceding the grant date. The exercise price of your Stock
Options will be the closing price of the Company’s common stock on the date of
grant, with the number of shares of stock subject to your Stock Options
determined based on the dollar amount divided by the average closing price of
the Company’s common stock as quoted on the NYSE for the 30-day calendar period
immediately preceding the grant date divided by the value obtained using the
assumptions used by the Company in its financial statements. 





--------------------------------------------------------------------------------

Page 2
Your awards will vest, subject to your continued employment with the Company
through each vesting date, as follows: 


•For RSUs, 25% of the units will vest on the first anniversary of the RSU
Vesting Commencement Date, with 1/16th of the units vesting quarterly
thereafter. Your RSU Vesting Commencement Date will be the first February 15,
May 15, August 15, or November 15 on or after the date your RSUs are approved
for grant.


•For your Stock Options, 25% of the shares subject to the Stock Options will
vest on the first anniversary of your employment commencement date, with 1/48th
of the total number of shares vesting monthly thereafter.


Our stock plan administrator will contact you with instructions for reviewing
and accepting your grant agreements.


In addition, you will be eligible for a compensation review at the same time as
peer senior executives at New Relic, beginning with the performance period
starting April 1, 2020. As part of this process, you will be eligible for annual
equity awards consistent with the normal grant process for other senior
executives, with a target equity award opportunity of not less than $2,500,000,
with an expected grant date on or around May 15, 2021, subject to the approval
of the Company’s Board of Directors or an authorized committee thereof. Such
awards shall be in a similar manner and type to the awards granted to peer
senior executives at such time and under the terms of the Company’s 2014 Equity
Incentive Plan.


b.Severance. You will be eligible for severance benefits under the terms of the
attached Change in Control and Severance Agreement as a “Tier 2” participant,
which you should sign and return with this Agreement.


c.Insurance and Benefits. The Company’s benefits package includes health,
dental, vision, and life insurance as well as other benefits programs.
Additional details of insurance and other benefits will be provided separately
and upon request. Your insurance benefits start on the first day of employment.
The Company reserves the right to make adjustments to its benefits programs from
time to time with or without notice.


d.401(k) Plan. You will be eligible to participate in the Company sponsored
401(k) investment plan immediately upon starting employment.


e.Holidays and Time Off. Company paid holidays are: New Year’s Day, Martin
Luther King Jr. Day, Presidents’ Day, Memorial Day, 4th of July, Labor Day,
Thanksgiving, the Friday after Thanksgiving, and Christmas Day, plus two (2)
annual floating holidays determined by Company. You will be eligible for Flex
Time Off, which means that you will not accrue paid time off. Instead,



--------------------------------------------------------------------------------

Page 3
you may take a reasonable amount of time off with pay, as permitted by your
duties and responsibilities, and as approved in advance by your manager.


f.Business Expenses. You will be entitled to reimbursement by the Company for
such customary, ordinary, and necessary business expenses as are incurred by you
in the performance of your duties and consistent with the policies of the
Company.


g.Sign-on Bonus. You will be paid a sign-on bonus of $150,000 in two equal
portions. You will be paid $75,000 of the sign-on bonus with the first eligible
payroll period that closes after 30 days of employment and the $75,000 balance
with the first eligible payroll period that closes after 6 months of employment.
The sign-on bonus is considered an advance that you will not actually earn
unless you remain employed by the Company for twelve months (except that
termination without cause would not preclude you from earning the bonus while
employed). The bonus will be paid less all federal and state income, social
security, and disability taxes as required by applicable laws. This deduction
will include a standard federal income tax deduction that is made regardless of
your W-4 withholding.


If within the first twelve months of employment you voluntarily leave employment
with the Company or your employment is terminated for cause, you agree to repay
to the Company the net amount of the sign-on bonus advanced and actually paid to
you. Your signature below also authorizes the Company to make deductions from
any payments you are owed (including your final paycheck) to repay any of the
amount you owe. Any such deductions will be limited so that they do not cause
the wages included in any paycheck to be reduced by more than one-third,
although by signing below you acknowledge and agree that the Company may deduct
the full amount of any payments that are not wages (e.g., expense
reimbursements). You agree that, if a deduction from your final paycheck does
not fully repay the amount you owe, you will be required to pay the Company the
remaining balance due within one week of the date your employment terminates.


        5. At-Will Employment. Your employment with the Company will be at-will.
This term means that either you or the Company may terminate the employment
relationship at any time, without advance notice, and for any reason or for no
reason at all. Also, the Company retains its discretion to make all other
decisions concerning your employment (e.g., demotions, transfers, job
responsibilities, compensation or any other managerial decisions) with or
without good cause. This “at-will” employment relationship can only be modified
in writing by the CEO of the Company. This Paragraph 5 contains the entire
agreement between you and the Company regarding the right and ability of either
you or the Company to terminate your employment with the Company.


6. Representation and Warranty. You represent and warrant to us that the
performance of your duties for the Company will not violate any agreement with
or trade secrets of any other person or entity and that your duties for the
Company, unless we are notified by you



--------------------------------------------------------------------------------

Page 4
in writing and in advance, will not be limited or restricted by any other
agreements or understandings between you and other persons or companies. You
specifically agree to ensure that you do not use or infringe on the
confidentiality or intellectual property rights of any previous employer. You
agree to indemnify the Company against a breach of the representations and
warranties in Paragraph 6.


7.  Post-Offer Work Authorization Documentation. In accordance with law, the
Company conditions this offer upon your providing appropriate documentation
within three (3) business days of your hire date demonstrating that you have
authorization to work in the United States. If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact the People Operations Department.


8.  Post-Offer Verification Conditions. The Company conditions this offer upon
acceptable reference checks and successfully passing a background check, which
will include education, employment, and criminal history and a credit check. Our
background check provider will send you additional information and consent
documents.


9.  Additional Agreements. The Company conditions this offer upon your signing
and returning with this letter additional documents enclosed with this offer,
including the Employee Proprietary Information and Inventions Agreement attached
as Exhibit A (and its Exhibits B and C).


In order to accept this offer, you must sign this letter and the other documents
enclosed for your signature. This offer, once accepted, constitutes the complete
and exclusive agreement between you and the Company with respect to the subject
matter hereof and supersedes and replaces any and all prior agreements or
representations relating to such subject.


This offer, if not accepted, will expire three (3) business days from the date
of this letter.


By signing this offer, you acknowledge that you have received no inducements or
representations other than those set forth in this letter that caused you to
accept this offer of employment.


We look forward to your favorable reply, and to a productive and enjoyable
working relationship.


Very truly yours,


/s/ Kristy Friedrichs


Kristy Friedrichs
Chief People Officer


attachments













--------------------------------------------------------------------------------

Page 5
Offer Accepted:





/s/ William Staples

William Staples





22 November 2019

Date






--------------------------------------------------------------------------------

Page 6
EXHIBIT A – New Relic, Inc.
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment with New Relic, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:




1.Nondisclosure
1.1Recognition of Company’s Rights; Nondisclosure. I agree that at all times in
perpetuity, both during my employment and thereafter, I will hold in strictest
confidence and will not disclose, use, copy, summarize, remove from the premises
of the Company, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except (a) as required in connection with my work
for the Company, and (b) after termination of my employment, only if an officer
of the Company expressly authorizes such in writing. I agree to take all
reasonable measures to protect the Proprietary Information of the Company from
falling into the public domain or the possession of persons other than those
persons authorized to have any such Proprietary Information. I will obtain
Company’s written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to my work at Company
and/or incorporates any Proprietary Information. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns.
1.2Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) lists of names or classes of customers or
personnel. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known
in the trade or industry, which is not gained as result of a breach of this
Agreement, and my own skill, knowledge, know-how and experience to whatever
extent and in whichever way I wish.
1.3Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment with the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.
2. Assignment of Inventions.
2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret,








--------------------------------------------------------------------------------

Page 7
patent, copyright, mask work and other intellectual property rights throughout
the world.
             2.2 Prior Inventions. Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit C (Previous Inventions) attached hereto a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit C but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit C for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
               2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit B (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months thereafter, I will promptly disclose to the Company fully and
in writing all Inventions authored, conceived or reduced to practice by me,
either alone or jointly with others. In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf within a year
after the end of my employment. At the time of each such disclosure, I will
advise the Company in writing of any Inventions that I believe fully qualify for
protection under Section 2870; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute,










--------------------------------------------------------------------------------

Page 8
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
4. Non-Competition & Non-Solicitation. I agree that during the period of my
employment with the Company I will not, without the Company’s written consent,
engage in any employment or business activity which is competitive with, or
would otherwise conflict with, my employment with the Company. I agree further
that for the period of my employment with the Company and for one (l) year
thereafter, I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity. In addition, I agree that I will not at any time after my employment
with the Company use Company trade secrets to either solicit business from, or
enter into a business relationship or transaction with, any person or entity
that has or has had a business relationship with the Company (including, but not
limited to,
customers) or disrupt, or attempt to disrupt, any relationship, contractual or
otherwise, between Company and any such person or entity.
5. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment with the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
6. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement to confirm my understanding and compliance with
my obligations under this agreement.
7. Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
8. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.










--------------------------------------------------------------------------------

Page 9
10. General Provisions.
10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San
Francisco County, California, for any lawsuit filed there against me by Company
arising from or related to this Agreement.
10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
10.5 At-Will Employment. I agree that my employment relationship with the
Company is one of employment at will. I agree and understand that nothing in
this Agreement shall confer any right with respect to continuation of employment
with the Company, nor shall it interfere in any way with my right or the
Company’s right to terminate my employment at any time without advance notice,
with or without cause.
10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this
Agreement shall be construed as a waiver of any other right. The Company shall
not be required to give notice to enforce strict adherence to all terms of this
Agreement.
10.7 Advice of Counsel. I acknowledge that, in executing this Agreement, I have
had the opportunity to seek the advice of independent legal counsel, and I have
read and understood all of the terms and provisions of this Agreement. This
agreement shall not be construed against any party by reason of the drafting or
preparation hereof.
10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company if no other agreement governs
nondisclosure and assignment of inventions during such period. This Agreement is
the final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
us. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing and signed by
the party to be charged. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Agreement.
        This Agreement shall be effective as of the first day of my employment
with the Company, namely: January 31, 2020.
        I have read this Agreement carefully and understand its terms. I have
completely filled out Exhibit B and C to this Agreement.


Dated: 22 November 2019
/s/ William StaplesWilliam Staples
Accepted and Agreed To: New Relic, Inc.
By: /s/ Rana Robillard
Rana Robillard — VP, PeopleOps
188 Spear Street, Suite 1200San Francisco, California 94105
Dated: 27 November 2019




        



--------------------------------------------------------------------------------

Page 10
Exhibit B
LIMITED EXCLUSION NOTIFICATION
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:
1.Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or
2.Result from any work performed by you for the Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
I acknowledge receipt of a copy of this notification.
        By: /s/ William Staples
         William Staples
        Date: 22 November 2019




On Behalf of New Relic, Inc.:
/s/ Rana Robillard 
Rana Robillard 
VP, PeopleOps










--------------------------------------------------------------------------------

Page 11
Exhibit C


TO:  New Relic, Inc.
FROM:  William Staples
SIGNED: /s/ William Staples
DATE:  22 November 2019
SUBJECT: Previous Inventions


1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment with
New Relic, Inc. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:


        X No inventions or improvements.
        ☐ See below:
        
         
☐ Additional sheets attached.
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
        Invention or Improvement Party(ies)  Relationship
1. None
2. 
3. 
☐ Additional sheets attached.


Inventions Approved by:
/s Mark Sachleben 
Mark Sachleben, CFO



